IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ORLANDO STANFORD,                           : No. 89 WM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ROBERT GILMORE, PENNSYLVANIA                :
BOARD OF PROBATION AND PAROLE,              :
                                            :
                    Respondents             :
                                            :
.                                           :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus, the

Application for an Instant Hearing, and the “Application for Leave to File Reply in the

Nature of Request for Judgment” are DENIED.